Citation Nr: 0526611	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-11 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1954 to 
March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Newark, New Jersey.  

In May 2005, a hearing on appeal was held in Newark, New 
Jersey (Travel Board hearing), before the undersigned, who is 
the Veterans Law Judge designated by the Chairman to conduct 
that hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.

Following a determination that new and material evidence has 
been received to reopen the veteran's claim for service 
connection for a back disability, the issues of service 
connection for a back disability and PTSD are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on the part of the veteran.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in the decision portion of this action.

2.  Service connection for a back disability was denied by 
the agency of original jurisdiction in a May 1983 rating 
decision on the basis that the veteran did not have a current 
disability that was related to his military service.

3.  The evidence received subsequent to the May 1983 RO's 
decision includes sworn testimony from the veteran concerning 
the chronicity of the claimed disorder plus medical evidence 
of osteoarthritis of the back.  This evidence is not 
duplicative or cumulative, and is so significant that it must 
be considered in order to decide fairly the merits of the 
veteran's claim.


CONCLUSION OF LAW

1.  The May 1983 RO's decision denying entitlement to service 
connection for a back disability is final.  38 U.S.C. § 
4005(c) (1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for disability of 
the back has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In August 2001, VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments, which apply only to claims governed by Part 3 of 
the Code of Federal Regulations, were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000, allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2005).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  The record 
reflects that the veteran submitted his claim to reopen in 
July 2001; it was received at the RO on July 30, 2001.  
Because the veteran's claim to reopen the previously denied 
claim of service connection for a back disability was 
received before August 29, 2001, those regulatory provisions 
do not apply.  The Board has considered the provisions of the 
VCAA in its adjudication of the issue of whether new and 
material evidence has been submitted to reopen the claims for 
service connection and finds that no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Reopening the claim does not require a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome.  Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998) (expressly rejecting 
the standard for determining whether new and material 
evidence had been submitted sufficient to reopen a claim as 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In May 1983, the RO denied entitlement to service connection 
for a lower back disability.  The RO concluded that although 
the veteran may have experienced back strain while in 
service, the RO concluded that the strain was an acute, 
transitory condition, which was resolved by the time the 
veteran exited service.  The RO further stated that the 
veteran did not have any residuals although there is no 
indication from the claims folder that an examination was 
performed in order to determine if the veteran actually had a 
back disability.  As such, the RO found that it could not 
grant service connection for a back disorder.  When the RO 
made that determination, it had before it the veteran's 
application for benefits and his service medical records.  
The veteran was notified of that decision but did not perfect 
his appeal; thus, that decision became final.  38 U.S.C. § 
4005(c) (1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2004).

Since May 1983, the veteran has submitted medical records and 
written statements, and has provided testimony before the 
Board.  During that hearing, the veteran claimed that he had 
been suffering from back pain since his time in the US Coast 
Guard.  He further stated that he was receiving medications 
to relieve him of the pain and discomfort caused by his 
current back pain.  The medical treatment records obtained 
indicate that the veteran has complained of chronic back.  A 
VA medical progress note, dated July 2004, reflects a 
diagnosis of osteoarthritis of the back.  

The medical and testimonial evidence is new.  This 
information was not of record in May 1983.  It is so 
significant that, while not dispositive, it must be 
considered in order to decide his claim fairly.  Accordingly, 
the Board concludes that the veteran has submitted evidence 
that is new and material, and the claim for service 
connection for a back disability is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Specifically, the Board must 
decide whether the veteran now suffers from a disability of 
the back that is etiologically related to the back strain the 
veteran experienced while he was in service.  Before 
proceeding to a decision on the merits, it is the Board's 
opinion that further development is necessary.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Accordingly, the Board will remand the claim for the purpose 
of obtaining additional information on this issue.  After 
that information has been obtained and the claim returned to 
the Board, the Board will prepare a decision addressing the 
merits of the veteran's claim.


ORDER

The claim for entitlement to service connection for a back 
disability is reopened; to this extent, the appeal is 
granted.


REMAND

In addition to claiming that he now suffers from a back 
disability, the veteran has also asserted that he now suffers 
from PTSD.  A review of the veteran's claim folder does 
indicate that the veteran has been diagnosed as suffering 
from PTSD.  However, a closer look of those medical reports 
indicates that the diagnosis was based on a recitation of 
stressor events that occurred while the veteran was a US 
Merchant Marine.  Specifically, the veteran stated that while 
in the Merchant Marines, he was aboard ships and landing 
crafts that delivered goods and services to Saigon and 
DaNang.  He claimed that he was fired upon by enemy 
combatants and saw other horrors of war.  Based on those 
recollections, a diagnosis of PTSD was given.

Under Public Law No. 95-202, 91 Stat. 1433 (November 23, 
1977), the service of certain groups who rendered service to 
the Armed Forces of the United States shall be considered 
active duty for the purposes of all laws administered by the 
Secretary of Veterans Affairs if the Secretary of Defense 
designates the group for such consideration based upon the 
factors listed in the statute.  Pursuant to Public Law 95-
202, the Secretary of Defense promulgated regulations 
establishing detailed criteria by which to determine whether 
a group qualifies for active duty consideration under such 
Public Law, and delegating to the Secretary of the Air Force 
the power to determine whether specific groups so qualify.  
Pursuant to such regulations, the Secretary of the Air Force 
determined that the service of American Merchant Marines in 
Oceangoing Service during the period from December 7, 1941, 
to August 15, 1945, would be considered active duty.  See 53 
Fed. Reg. 277502 (1988); see also 38 C.F.R. § 3.7(x)(15) 
(2004) (certifying as 'active military service' the service 
of American Merchant Marines in Oceangoing Service during the 
Period of Armed Conflict, December 7, 1941, to August 15, 
1945).

On August 11, 1999, the Secretary of the Air Force, acting as 
Executive Agent of the Secretary of Defense, determined that 
the service of the group known as 'American Merchant Marine 
Mariners Who Were in Active Ocean-Going Service' - during the 
period of August 15, 1945, to December 31, 1946, shall not be 
considered 'active duty' under the provisions of Public Law 
95-202 for the purposes of all laws administered by VA.  See 
64 Fed. Reg. 48,146 (1999).  Public Law No. 105-368, 112 
Stat. 3315 (November 11, 1998), which amended Title 46 of the 
United States Code by adding Chapter 112, also provided that 
certain qualified service of Merchant Marines between August 
16, 1945, and December 31, 1946, would be deemed active duty 
service for purposes of eligibility for benefits under 
Chapters 23 and 24 of Title 38 of the United States Code.  
Chapters 23 and 24 pertain to burial benefits and eligibility 
for burial in national cemeteries, respectively.  However, 
Public Law 105-368 did not provide eligibility for VA 
compensation or pension benefits.

Because the veteran's service does not fall within the time 
period recognized by the Department of Defense as active 
service, the veteran's service in the Merchant Marines does 
not qualify him for compensation benefits.  In other words, 
he can not receive service connection benefits for PTSD based 
on events that occurred while he was in the Merchant Marines.  

The veteran has stated that he was stationed in Alameda, 
California, in the summer and fall of 1954.  During that 
posting, the veteran claims that he performed duties aboard a 
cutter/ship in the San Francisco/Oakland Bay area.  One of 
those duties was the retrieval of bodies of individuals who 
had jumped from the Golden Gate and Bay Bridges.  He has 
stated that two individuals jumped from one of the bridges 
while he was stationed in Alameda, and that he had to pull 
one of the bodies out of the water.  In his written 
statements, he has asserted that the body he had to recover 
was that of a military member who had "jumped" off a bridge 
to save his daughter who had "fallen" off of that same 
bridge.  He maintains that the body was severely decomposed 
and that when he did get the body out of the water that it 
excreted bodily secretions all over the veteran.  As a result 
of that experience, the veteran says that he has nightmares 
and flashbacks with respect to that event.

A review of the claims folder indicates that the veteran's 
assertions with respect to the "stressors" experienced 
while in the Coast Guard have not been verified.  An Internet 
search reveals that the US Coast Guard has various stations 
located in the San Francisco/Oakland Bay Area.  Those 
stations include the Integrated Support Command Alameda and 
the Golden Gate Coast Guard Station.  It is these stations, 
along with others, and the local area fire department, that 
are responsible for the retraction of bodies that have fallen 
or jumped from the bridges in the area.  It would be these 
stations that would have performed the duties that the 
veteran claims were stressors leading to his PTSD.

The Board notes that the US Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled Veterans of America v. 
Secretary of Veterans Affairs (DAV v. Sec'y of VA), 327 F.3d 
1339 (Fed. Cir. 2003) invalidated the Board's ability to cure 
VCAA deficiencies.  Therefore a remand is required in this 
appeal so that additional development may be undertaken in 
order to fulfill the Department's duty to assist the 
appellant with his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2004).

With respect to the veteran's claim involving the back, VA 
has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp 
2005).  In this instance, comments have not been obtained as 
to whether the veteran has an actual ratable disorder and if 
that claimed disorder is the result of or caused by or 
related to the veteran's service and the back strain he 
suffered therefrom while in the Coast Guard.  A thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the any opinion as to the etiology of any 
back disability diagnosed will be an informed one should be 
accomplished.  Hence, this issue is also remanded for the 
purpose of obtaining additional medical information that may 
provide answers to the veteran's contentions.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO/AMC for the 
following development:

1.  The RO/AMC should obtain any and all 
service personnel records to include 
copies of any and all administrative 
actions concerning the veteran; citations 
of any and all awards presented the 
veteran; any and all copies of orders, 
including those assigning the veteran to 
permanent or temporary duty - for all 
periods of the veteran's active service.  
The Board is particularly interested in 
discovering the time period that the 
veteran was stationed in the San 
Francisco/Oakland Bay Area along with the 
unit in which he was assigned.  

The RO/AMC is hereby put on notice that 
the records requested may not be located 
at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, or the VA-
related records retention unit in St. 
Louis.  Instead, the records needed may 
be located at the Coast Guard Personnel 
Service Center, 444 SE Quincy Street, 
Topeka, Kansas 66683-3591.  

If the service personnel records are 
unavailable, the RO/AMC should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports and unit 
histories.

If necessary, the RO/AMC should request 
that the veteran or his representative 
provide further information.  The RO/AMC 
should consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

The RO/AMC is reminded to search under 
any and all identification numbers 
associated with the veteran's name.

2.  The RO/AMC should contact the US 
Coast Guard District 11, Coast Guard 
Island, Alameda, California 94501, along 
with the US Armed Services Center for 
Research for Unit Records (USASCRUR), and 
ask that they provide any available 
information which might corroborate the 
veteran's averred inservice stressor.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, part 3, chapter 5, paragraph 5.14.  
The RO/AMC should provide District 11 and 
USASCRUR with a description of the 
averred stressor.  The letter should 
include the following information:

1.  The veteran's assignment to District 
11 in 1954 and 1955; i.e., the specific 
dates he was assigned thereto, along with 
the physical location of that assignment.
2.  The unit/cutter that the veteran was 
assigned thereto in 1954 and 1955.

The letter should also ask both the Coast 
Guard and USASCRUR the following:

a.  The duties that the veteran would 
have been assigned while stationed at 
District 11.  
b.  Would those duties have included the 
recovery of bodies that would have fallen 
or jumped from the bridges in the San 
Francisco/Oakland Bay area.  
c.  The number of bodies that were 
recovered by the Coast Guard in the 
summer and fall of 1954.  
d.  A description of the type of stress 
that individuals experience or are faced 
with through the recovery of bodies that 
have fallen or have jumped from bridges 
in the San Francisco/Oakland Bay area.  
Any information that can be provided by 
the Coast Guard Critical Stress Team (US 
Coast Guard District 11) that has been 
formed to handle "jumper stress" would 
be appreciated and helpful to the 
veteran's claim.  

The RO/AMC should provide USASCRUR and 
the Coast Guard with copies of service 
personnel records obtained showing 
service dates and duties and units of 
assignment; copies of the veteran's July 
26, 2001, July 28, 2001, and August 31, 
2002, stressor statements; and any 
further statements the RO/AMC receives 
pursuant to this Remand.

In addition, the RO/AMC should complete 
any and all follow-up actions referred by 
NPRC, USASCRUR, and the service 
department, including the request for 
unit morning reports and unit histories.  
In particular, the RO/AMC should request 
unit histories for the veteran's unit 
while he was assigned to the Coast Guard 
station located in Alameda, California, 
and the cutter he worked or would have 
trained on while in Alameda.  The dates 
in question would be June 1954 to August 
1954, August 1954 to October 1954, and 
October 1954 to November 1954.  

The RO is reminded to search under any 
and all identification numbers associated 
with the veteran's name

3.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record.

4.  Following completion of the above, if 
and only if it has been determined that 
the veteran actually experienced a 
stressor that may have resulted in the 
development of a psychiatric disorder, 
the RO/AMC should arrange for the veteran 
to be examined by a psychiatrist, who has 
not previously examined him, to determine 
the correct diagnosis of any psychiatric 
disorder.  The RO/AMC must specify, for 
the examiner, the stressor or stressors 
that the RO/AMC has determined are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor or stressors in 
service.  The examiner must be reminded 
that he or she cannot consider any 
possible stressor events that the veteran 
experienced while he was working for the 
US Merchant Marines.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  If the examiner determines 
that the veteran does indeed suffer from 
PTSD but that it is related to a 
stressful event that occurred not while 
the veteran was in the US Coast Guard, 
the examiner should state this finding on 
the record.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO should schedule the appellant 
for an orthopedic examination, by an 
appropriate specialist, to determine 
whether the veteran now suffers from a 
ratable back disorder, including 
arthritis, and whether any found 
disability of the back is the result of 
his military service.  The examiner 
should be given a copy of this remand and 
the appellant's entire claims folder.  
The examiner should be requested to 
review the appellant's medical history 
prior to conducting the examination and 
state that this has been accomplished.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing before completion 
of the report.

The examiner should express an opinion as 
to whether the appellant now suffers from 
a back disability, and if he does, the 
examiner should also opine as to whether 
the disability is at least as likely as 
not related to the appellant's military 
service or any incidents therein.  The 
examiner should additionally state 
whether any found back disability is 
related to or the result of the back 
strain the veteran suffered from while he 
was in service.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

Following completion of the above, the RO should again review 
the veteran's claims for service connection for PTSD and a 
back disability.  If the decision remains in any way adverse 
to the veteran, he and his representative should be furnished 
with a supplemental statement of the case (SSOC), and with a 
reasonable period of time within which to respond.  The SSOC 
must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


